Exhibit Bylaws of Constitution Mining Corp. (a Delaware corporation) (as Adopted October 21, 2009) Table of Contets Page ARTICLE I - OFFICES 1.1 Registered Office and Agent 1 1.2 Other Offices 1 ARTICLE II - THE STOCKHOLDERS 2.1 Place of Meetings 1 2.2 Annual Meeting 1 2.3 Quorum 1 2.4 Voting 1 2.5 Proxies 2 2.6 List of Stockholders 2 2.7 Special Meetings 2 2.8 Notice of Meetings 2 2.9 Stockholder Nominations and Proposals 2 2.10 Voting Procedures and Inspectors of Elections 3 ARTICLE III - THE BOARD OF DIRECTORS 3.1 Powers, Number and Classification of Directors 4 3.2 Election; Vacancies 5 3.3 Place of Meetings 5 3.4 Regular Meetings 5 3.5 Special Meetings 5 3.6 Quorum; Voting 6 3.7 Quorum During Emergency 6 3.8 Informal Action 6 3.9 Meeting by Telephone 6 3.10 Compensation 6 3.11 Committees 6 ARTICLE IV - OFFICERS 4.1 Election and Removal of Chairman of the Board of Directors 7 4.2 Duties of the Chairman of the Board of Directors 7 4.3 Officers 7 4.4 Removal 7 4.5 Designation of Chief Executive Officer 7 4.6 Chief Executive Officer 7 4.7 Chief Operating Officer 8 4.8 President 8 4.9 Executive Vice Presidents 8 4.10 Senior Vice Presidents 8 4.11 Chief Information Officer 8 4.12 Chief Financial Officer 8 - i - 4.13 Elected Vice Presidents 8 4.14 Appointed Officers 9 4.15 Secretary 9 4.16 Treasurer 9 4.17 Controller 9 4.18 Delegation of Duties 9 4.19 Compensation 10 4.20 Bonds 10 ARTICLE V - SHARES OF STOCK AND THEIR TRANSFER 5.1 Regulation 10 5.2 Form of Shares 10 5.3 Transfer of Certificates 10 5.4 Record Date 11 5.5 Lost or Destroyed Certificates 11 5.6 Stock Transfer Books; Record Date 12 5.7 Consent of Stockholders in Lieu of Meeting 12 ARTICLE VI - BOOKS AND ACCOUNTS 6.1 Location 12 6.2 Inspection 12 ARTICLE VII - CHECKS, NOTES, CONTRACTS, ETC 7.1 Checks; Notes 13 7.2 Execution of Corporate Contracts 13 ARTICLE VIII - MISCELLANEOUS 8.1 Fiscal Year 13 8.2 Corporate Seal 13 8.3 Notice 13 8.4 Waiver of Notice 13 8.5 Voting of Stock in Other Corporations 13 ARTICLE IX - INDEMNIFICATION 9.1 Eligibility; Expenses 14 9.2 Suit to Collect 14 9.3 Nonexclusivity of Rights 14 9.4 Insurance 14 9.5 Expenses as a Witness 15 9.6 Indemnity Agreements 15 9.7 Continuation of Rights 15 9.8 Amendment 15 ARTICLE X - AMENDMENT OF BYLAWS 10.1 Amendment 15 - ii - Bylaws of Constitution Mining Corp. (a Delaware corporation) ARTICLE I -OFFICES 1.1Registered Office and Agent.The registered office shall be in the City of Wilmington, County of New Castle, State of Delaware, and the name of the resident agent in charge thereof is The Corporation Trust Company. 1.2Other Offices.The Corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II -THE STOCKHOLDERS 2.1Place of Meetings.All meetings of stockholders shall be held at such place (if any) within or without the State of Delaware as may be designated from time to time by the Board of Directors (the "Board"). 2.2Annual Meeting.An annual meeting of stockholders shall be held on such date and at such time as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting. 2.3Quorum.A majority of the outstanding stock entitled to vote, present in person or by proxy duly authorized by the stockholder and filed with the Secretary, shall constitute a quorum at all meetings of the stockholders except as otherwise provided by law, by the Certificate of Incorporation or by these Bylaws.If, however, a majority shall not be present or represented at any meeting of the stockholders, the stockholders entitled to vote thereat, present in person, or by proxy duly authorized by the stockholder and filed with the Secretary, shall have power toadjourn the meeting from time to time, without notice other than announcement at the meeting of the place, date, and hour of the adjourned meeting, until a quorum shall be present or represented.At the adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting.The stockholders present at a duly organized meeting may continue to transact business until adjournment notwithstanding the withdrawal of enough stockholders to leave less than a quorum. 2.4Voting.When a quorum is present at any meeting, and subject to the provisions of the General Corporation Law of the State of Delaware (the “DGCL”), the Certificate of Incorporation or these Bylaws in respect of the vote that shall be required for a specific action, the vote of the holders of a majority of the stock having voting power, present in person or represented by proxy duly authorized by the stockholder and filed with the Secretary, shall decide any question brought before the meeting, unless the question is one upon which, by express provision of the statutes or of the Certificate of Incorporation or of these Bylaws, a different vote is required, in which case the express provision shall govern and control the decision of such question.Each stockholder shall have one (1) vote for each share of stock having voting power registered in his or her name on the books of the Corporation, except as otherwise provided in the
